11th Court of Appeals
Eastland, Texas
Opinion
 
In re Alan Dee Hulslander
             No. 11-04-00152-CR -- Original Proceeding
 
             Alan Dee Hulslander has filed in this court a pro se “Motion for Credit Time Served on an
Ankle Monitor.” Hulslander states that he was charged with murder in 2001, that the murder was
committed in 1998, and that he entered a nolo contendere plea in Midland County.  Hulslander further
states that he is presently confined by the Texas Department of Criminal Justice - Institutional Division
at the Stevenson Unit in Cuero, that he is the primary support for his wife and four daughters, and that
he “has always been a Christian Based Husband and Community Leader, since moving to Midland
County in 1991.”  Hulslander asks that this court grant him credit for the 520 days he wore an ankle
monitor prior to his conviction.
             The clerk of this court wrote Hulslander stating that it appeared that this court did not have
jurisdiction over the matter and requesting that Hulslander respond showing grounds for continuing his
action.  Hulslander has responded, again stating that he would like this court to grant him credit for the
time that he wore an ankle monitor as a condition of his pretrial bail bond.  Hulslander’s response does
not show grounds upon which to continue his action in this court.
              An appeal from the murder charge was not perfected to this court, and Hulslander’s motion for
credit for time served wearing an ankle monitor does not invoke the original jurisdiction of this court. 
See Deifik v. State, 58 S.W.3d 794 (Tex.App. - Fort Worth 2001, pet’n ref’d).  Therefore, this court
lacks jurisdiction to consider the motion.
             Hulslander’s motion for credit for time served is dismissed for want of jurisdiction.
 
                                                                                           PER CURIAM
 
June 17, 2004
Do not publish.  See TEX.R.APP.P. 47.2(b).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.